OPINION OF THE COURT
FLAHERTY, Justice.
This case raises the issue whether, under Section 4321 of the Third Class City Code (Code), any pension benefit entitlement can accrue to the widow of a firefighter who was not eligible for a pension at the time of his death, where the death was not job-related.
Appellant, Louise Stanton, is the widow of William G. Stanton, an employee of the City of Easton Fire Department, who died on July 16,1974 in an accident that was not job-related. Prior to his death, Mr. Stanton had been employed by the fire department for four years, and was not yet entitled to pension benefits inasmuch as he had satisfied neither the service nor age requirements of the pension plan. The Commonwealth Court affirmed the denial of Mrs. Stanton’s claim for pension benefits and this appeal followed.1 For the reasons that follow, we reverse.
Appellee, City of Easton, contends pension benefits to widows are derivative and, thus, since appellant’s decedent was ineligible to receive pension benefits, appellant is, likewise, ineligible. We disagree. The statutory scheme clearly indicates the legislature has conferred on appellant an independent right to a pension.
The Code, Act of June 23, 1931, P.L. 932, as amended *153by the Act of July 20, 1968, P.L. 434, No. 204,2 provides several indicators of the legislature’s intent to benefit firefighters’ widows and orphans. First, prior to the 1968 amendment, Section 4321 of the Code provided for payments to widows of members retired on pension or killed in the service on or after January 1, 1960, only if council elected to pay. Section 4321, as amended in 1968, removed council’s elective function and mandated payments to widows as follows:
Upon the death of a member who retires on pension or is killed in the service on or after January 1, 1960, or who dies in the service on or after January 1, 1968, payments as hereinafter provided shall be made to his widow during her life so long as she does not remarry.
Id., § 2. (Emphasis added). Secondly, the preamble to the 1968 amendment states as one of its purposes “that payments to widows and children under certain conditions shall be mandatory.”3 Thirdly, Section 4320 authorizes establishment of firemen’s pension funds for the benefit of three classes of persons: “[1] such members of the fire department as shall receive honorable discharge therefrom by reason of service or age or disability, [2] widows of retired members and [3] the families of such as may be killed or who die in the service.” Id., § 1. (Emphasis added). Clearly, protection of the surviving spouse was one of the objectives intended to be accomplished under the amendments to the Code, and, indeed, payments to widows of members who die in the service are mandated.
The legislature further provided in Section 4322: Payments to widows of members retired on pension or killed in the service on or after January 1,1960, or who die in the service on or after January 1, 1968, shall be the *154amount payable to the member or which would have been payable had he been retired at the time of his death.
Id., § 3. This section tells us that the amount to be paid is the amount the member would have received “had he been retired at the time of his death.” The section does not, as appellee asserts, discuss eligibility for retirement; instead, it treats the deceased member as hypothetically retired, solely and merely for the purpose of calculation of the amount oí benefits rather than for the purpose of determining eligibility for benefits. Had the legislature intended to exclude payments to widows of those members not yet eligible for retirement at the time of death, presumably the language of the statute would have indicated that benefits would be payable only if the member were actually eligible for retirement at the time of death. We agree with appellant, therefore, that a firefighter’s widow’s right to pension benefits is not derivative, and a deceased firefighter’s ineligibility for retirement benefits does not affect his widow’s independent, statutorily conferred right to benefits.
Whether the widow’s right to benefits is affected by the fact that her husband dies in a non job-related accident, turns on the meaning of the phrase in Section 4321 providing for payments to the widow of a “member . . . who dies in the service.” Assuming the language to be ambiguous, viz., that the phrase could mean members who die while on duty, members whose deaths are job-related, or members who die while employed by the fire department, we perceive this assumed ambiguity to be clarified, by implication, in Section 4327. Prior to the 1968 amendment, Section 4327 provided, inter alia, for the refund to the estate of a member of the fire department of all contributions paid into the pension fund by the member in the event of the death of the member, not in the line of service, before the member became entitled to his pension. However, Section 4327 as amended in 1968, provides in pertinent part, as follows:
In the event of the death of a member of the fire department not in the line of service before the member becomes entitled to the pension aforesaid and such mem*155her is not survived by a widow or family entitled to payments as hereinbefore provided, the total amount of contributions paid into the pension fund by the member shall be paid over to his estate.
Id., § 5. (Emphasis added to indicate amendment). As Judge Craig points out in his dissenting opinion in the Commonwealth Court, Section 4327 contemplates the situation in this case: the non job-related death of a member of a fire department before the member is entitled to a pension. In such a case, if the member is not survived by a widow or eligible family members, his contributions to the pension fund are paid to his estate. But what if the member is survived by a widow? Section 4327 is silent on this possibility except to refer us to benefits for widows and families “hereinbefore provided.”
Presumably, then, we are directed to Section 4321 to re-interpret the meaning of the provision mandating payment to the widow of a “member .. . who dies in the service” in light of the provisions of Section 4327. Because the legislature amended Section 4327 to provide for refund of contributions to the member’s estate where the member is not survived by a widow or family entitled to payments, where the member’s death was not job-related and the member was not entitled to a pension, leaving conspicuously unaddressed the situation where a member is survived by a widow, we conclude that widows of such members are not to be excluded, and that a member “who dies in the service” should be understood to mean a member who dies while employed by a fire department. Further, this interpretation is bolstered by the observation that had the legislature intended “dies in the service” to mean “job-related death,” it would have used specific language of the sort used in Section 4327, where the phrase “in the line of service” appears. When the legislature wanted to specify activity related to firefighting, it knew how to do so, but it did not do so in the case of the language in Section 4321.
Accordingly, we reverse the Order entered below and remand to the Board for computation of benefits to be paid *156to appellant by applying the statutory assumption that decedent was retired at the time of his death.
Order reversed and case remanded for proceedings consistent with this Opinion.
NIX, J., files a Dissenting Opinion in which O’BRIEN, C.J., and HUTCHINSON, J., join.

. The Opinion of the Commonwealth Court exposits the lengthy and complicated history of this case at 44 Commonwealth Ct. 34, 36, 403 A.2d 1013, 1014 (1979).


. The 1978 amendments to the Code are not pertinent to the resolution of the issues before us, and would not warrant a different disposition of this case.


. The Statutory Construction Act of 1972 provides, inter alia, “The title and preamble of a statute may be considered in the construction thereof.” Act of December 6, 1972, P.L. 1339, No. 290, § 3, 1 Pa.C.S.A. § 1924 (Supp. 1982-1983).